Case 2:19-cv-13207-NGE-PTM ECF No. 61, PageID.1067 Filed 09/06/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


WILLIAM J. FORD,
              Plaintiff,                            Case No. 19-cv-13207
                                                    Honorable Nancy G. Edmunds
v.                                                  Magistrate Judge Patricia T. Morris

ROSILYN JINDAL, JUDY CRISENBERY,
JANAK R. BHAVSAR, MICHIGAN
DEPARTMENT OF CORRECTIONS,
CORIZON HEALTH CARE SERVICES,
CAMPBELL, LAURA BARTH, and
DANIELLE WESTBAY.

              Defendants.
_______________________________/

                             OPINION AND ORDER
                   DENYING MOTION FOR RECONSIDERATION [42]

       This is a prisoner civil rights case. On October 31, 2019, Plaintiff initiated this action

in which he accuses defendants of violating his rights under the Americans with

Disabilities Act and the Eighth Amendment to the United States Constitution. Presently

before the Court is Plaintiff’s motion for reconsideration of the Court’s December 16, 2020

Order Accepting and Adopting the Magistrate Judge’s December 1, 2020 Report and

Recommendation. (ECF No. 42.) Because Plaintiff’s objections, even if they were timely

filed, do not provide a basis for the Court to reject the relevant portion of the Magistrate

Judge’s Report and Recommendation and rule in Plaintiff’s favor, Plaintiff’s motion for

reconsideration is DENIED.

I.     Procedural Background

       Plaintiff filed an amended complaint on February 13, 2020 and Defendants

Michigan Department of Corrections and Judy Crisenbery moved for summary judgment
                                               1
Case 2:19-cv-13207-NGE-PTM ECF No. 61, PageID.1068 Filed 09/06/21 Page 2 of 5




shortly thereafter. Plaintiff responded to Defendants’ motion and both parties filed replies.

On December 1, 2020, the Magistrate Judge entered a Report and Recommendation in

which she recommended the Court grant in part and deny in part Defendants’ motion for

summary judgment. Objections to the Report and Recommendation were due within 14

days, or by December 15, 2020. No objections were received by that date. On December

16, 2020, the Court entered an order accepting and adopting the Magistrate Judge’s

Report and Recommendation.

        On January 11, 2021, the Court received and docketed (1) Plaintiff’s objections to

the Magistrate Judge’s Report and Recommendation, dated December 17, 2020; and (2)

Plaintiff’s motion for reconsideration of the Court’s December 16, 2020 Order Accepting

and Adopting the Magistrate Judge’s Report and Recommendation, dated December 28,

2020.

        In his motion for reconsideration, Plaintiff argues he did not receive the Magistrate

Judge’s Report and Recommendation until Friday, December 11, 2020. He states he

submitted his objections seven days later, on December 18, 2020 by delivering the same

to the facility’s mailroom along with an expedited legal mail form. See Brand v. Motley,

526 F.3d 921, 925 (6th Cir. 2008) (finding that under the prison mailbox rule’s relaxed

filing standard, a pro se prisoner’s [filing] is deemed filed when it is handed over to prison

officials for mailing to the court.). Plaintiff therefore moves the Court to reconsider its

Order accepting and adopting the Report and Recommendation because the delays and

tardy submission of Plaintiff’s objections were not due to any fault of Plaintiff’s.




                                              2
Case 2:19-cv-13207-NGE-PTM ECF No. 61, PageID.1069 Filed 09/06/21 Page 3 of 5




II.   Analysis

      Plaintiff’s objection to the Report and Recommendation relates to the Magistrate

Judge’s recommendation that Defendant Crisenbery, in her individual capacity, be

dismissed from this suit based upon Plaintiff’s failure to exhaust his administrative

remedies. The Magistrate Judge provided the following reasoning pertaining to her

recommendation:

      Turning next to Defendant Crisenbery, in reviewing the contents of the five
      Step-III level grievances that Defendant cited, none of the issues raised
      appear to address Defendant Crisenbery directly by name. The focus of
      Defendant Crisenbery’s alleged actions, according to Plaintiff’s amended
      complaint, appears to be denials of Plaintiff’s requests or needs for a single-
      person cell, wheelchair seat cushion, and air mattress. (ECF No. 21,
      PageID.221–22.) These requests or needs were the subject of RGC-19-01-
      0128-28b (which appears to be identified as RGC19010012812I in the
      record at ECF No. 30-4, PageID.400). Although Defendant Crisenbery is
      noted as an “R.N.” on this court’s docket Defendant’s brief clarifies that she
      is a Housing Unit Manager (HUM) (ECF No. 30, PageID.345); thus, when
      Plaintiff’s grievance refers to the HUM, it is safe to assume that the “H.U.M.
      Manager” that Plaintiff spoke to is Defendant Crisenbery. (See ECF No. 30-
      4, PageID.400.) This matter was denied at Step I, (ECF No. 30-4,
      PageID.401), rejected as untimely at Step II, (Id. at 399.), and rejected as
      vague at Step III (Id.at 398.).

      Plaintiff argues in his response to this motion that, in light of his transfer
      within the Michigan Department of Corrections in the midst of his grievance
      at Step I and Step II, he did everything he could to timely pursue his
      grievance, and thus Defendants’ summary judgment motion should not be
      granted. A prisoner’s subsequent transfer to another prison facility does not
      relieve him of his duty to fully exhaust his administrative remedies at the
      facility where the claims arose. Price v. Jordan, 2016 WL 5109534, at *3
      (E.D. Mich. Aug. 8, 2016)(collecting cases). Further, under these facts,
      Plaintiff does not appear to have been stymied by the transfer because his
      grievance was not finally rejected as untimely. Instead, Plaintiff’s grievance
      was rejected as vague at Step III. A vague grievance, which does not
      comply with MDOC policy requirements, cannot provide proper exhaustion.
      See Hartsfield v. Vidor, 199 F.3d 305, 309 (6th Cir. 1999). This conclusion
      also is supported by the rationale behind the grievance policy since a vague
      grievance denies the parties—the subjects of the grievance—an
      opportunity to take their own corrective action, and that combined with
      subsequent attempts at litigation runs contrary to the policy of the PLRA.

                                            3
Case 2:19-cv-13207-NGE-PTM ECF No. 61, PageID.1070 Filed 09/06/21 Page 4 of 5




      This conclusion is appropriate when accepting Plaintiff’s claimed timeline
      as true. Plaintiff’s grievance (RGC 19-01-0128-28b) document reveals that
      it was denied on February 4, 2019, and the denial was returned to Plaintiff
      on February 12, 2019. (ECF No. 30-4, PageID.400–01.) Plaintiff claims that
      he did not receive the denial in the mail on February 12th, and the next day
      he was transferred to a new MDOC facility. (ECF No. 30, PageID.418.)
      Plaintiff claims he submitted three kites, to either his current or former
      grievance coordinator at the respective facilities, and ultimately, he received
      his Step II grievance form on March 26, 2019, with a due date of February
      28, 2019. (Id.) This was rejected as untimely on April 2, 2019, and the form
      was returned to Plaintiff on the same date. (ECF No. 30-2, PageID.399.)
      Without any further explanation or argument from Plaintiff here, the record
      shows he proceeded to Step III grievance on April 18, 2019 (ECF No. 30-4,
      PageID.381), and this was rejected as vague on May 30, 2019, and mailed
      to Plaintiff on June 7, 2019. (Id. at 398.)
(ECF No. 38, PageID.458-60.)

      Plaintiff raises three arguments in his objection: (1) Defendant Crisenbery

acknowledged she was aware of the nature of Plaintiff’s complaints even if she was not

properly named in Plaintiff’s grievances; (2) MDOC policy directive PD 03.02.130

provides that no grievance shall be rejected as “untimely where the Prisoner-grievant was

transferred in the midst of the grievance process” thus there was a justifiable delay in

filing his Step II grievance; and (3) even a vague grievance at Step III completes the

grievance process for purposes of exhaustion.

      The Court overrules and rejects Plaintiff’s objection. The Magistrate Judge

adequately addressed each of these issues in her Report and Recommendation.

      As to Plaintiff’s first argument, footnote two of the Report and Recommendation

directs the Court to see MDOC Policy Directives on Prisoner Grievances which requires

the names of all people involved to be included in the prisoner grievance. (ECF No. 38,

PageID.458.)

      As to Plaintiff’s second argument, the Magistrate Judge concluded that Plaintiff’s

argument regarding the timeliness of his grievances was without merit stating “Plaintiff

                                            4
Case 2:19-cv-13207-NGE-PTM ECF No. 61, PageID.1071 Filed 09/06/21 Page 5 of 5




does not appear to have been stymied by the transfer because his grievance was not

finally rejected as untimely. Instead, Plaintiff’s grievance was rejected as vague at Step

III.” (ECF No 38, PageID.459.)

       As to Plaintiff’s final argument, the Magistrate Judge relied on Hartsfield v. Vidor,

199 F.3d 305, 309 (6th Cir. 1999), and found that “[a] vague grievance, which does not

comply with MDOC policy requirements, cannot provide proper exhaustion.” (ECF No.

38, PageID.459.)

III.   Conclusion

       For the foregoing reasons, the Court DENIES Plaintiff’s motion for reconsideration

of the Court’s December 16, 2020 Order. (ECF No. 42.)

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge
Dated: September 6, 2021

I hereby certify that a copy of the foregoing document was served upon counsel of record
on September 6, 2021, by electronic and/or ordinary mail.

                                   s/William Barkholz sitting in for Lisa Bartlett
                                   Case Manager




                                             5
